Exhibit 10.95

INVESTOR’S AGREEMENT

This Investor’s Agreement (this “Agreement”) is entered into this 26 day of
October, 2005 by and among WARP Technology Holdings, Inc., a Nevada corporation
(the “Company”) and Platinum Equity, LLC (“Seller”).

RECITALS

1. The Company and Seller have entered into that certain Merger Agreement (the
“Merger Agreement), dated September 11, 2005, as amended, pursuant to which the
Company is issuing to Seller up to 8,863,636 shares of the Company’s Series D
Preferred Stock (the “Series D Stock”) which (subject to certain conditions on
issuance and transfer) may be initially converted into 8,863,636 shares of the
Company’s common stock (“Common Stock”).

2. Pursuant to the Merger Agreement, the parties hereto are entering into this
Agreement in order to provide Seller with certain rights to register the
Conversion Shares (as defined below).

AGREEMENT

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. For purposes of this Agreement (terms defined in the singular
shall apply to the plural form and vice-versa):

1.1 The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a Registration Statement or
similar document in compliance with the Securities Act of 1933, as amended (the
“Act”), and the declaration or ordering of effectiveness of such Registration
Statement or document by the SEC;

1.2 The term “Conversion Shares” means (i) the shares of Common Stock issuable
on conversion of the shares of Series D Stock, and (ii) any other shares of
Common Stock of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
such shares of Common Stock or Series D Stock. Notwithstanding the foregoing,
Common Stock or other securities shall only be treated as Conversion Shares if
and so long as they have not (A) been sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction, or
(B) been sold in a transaction exempt from the registration and prospectus
delivery requirements of the Act under Section 4(1) thereof so that all transfer
restrictions, and restrictive legends with respect thereto, if any, are removed
upon the consummation of such sale or (C) with regard to Seller, become eligible
for sale pursuant to Rule 144(k).

1.3 The term “Series D Face Amount” means an amount equal to $1.10 for each
share of Series D Stock outstanding and held by Seller or an affiliate of
Seller.

2. Registration Rights for Conversion Shares.

2.1 Registration of Conversion Shares. Within eighty (80) days (the “Filing
Deadline”) after the closing of the transaction contemplated by the Merger
Agreement (the “Closing”), the Company shall file a registration statement on
Form SB-2 or an equally suitable registration statement (the “Registration
Statement”) for the purpose of registering all of the Conversion Shares for
resale. The Company shall use its best efforts to cause such Registration
Statement to be declared effective by the Securities and Exchange Commission
(the “SEC”) at the earliest practicable date thereafter. The Company will use
its best efforts to keep the Registration Statement effective (the
“Effectiveness Period”) (subject to reasonable blackout provisions as may be
required in order to comply with the securities laws) until the earlier of:
(i) twenty four (24) months after the date that the Registration Statement is
declared effective by the SEC; (ii) the date when all of the Conversion Shares
covered by the Registration Statement are sold; or (iii) the date when Rule
144(k) is available with respect to all of the securities covered by such
Registration Statement. It is agreed and understood that the Company shall, from
time to time, be obligated to file an additional Registration Statement (or an
amendment to the Registration Statement) to cover any Conversion Shares which
are not registered for resale pursuant to a pre-existing Registration Statement.

2.2 Representations of Seller. Seller hereby represents to and covenants with
the Company that, during the period in which any Registration Statement effected
pursuant to Section 2 remains effective, Seller will:

(a) not engage in any stabilization activity in connection with any of the
Company’s securities;

(b) cause to be furnished to any purchaser of the Conversion Shares and to the
broker-dealer, if any, through whom Conversion Shares may be offered, a copy of
the final prospectus relating to such Registration Statement; and

(c) not bid for or purchase any securities of the Company or any rights to
acquire the Company’s securities, or attempt to induce any person to purchase
any of the Company’s securities or any rights to acquire the Company’s
securities, in each case, other than as permitted under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).

2.3 Information for Use in Registration Statement. Seller covenants to the
Company that Seller will complete the information requested by the Questionnaire
attached as Exhibit B hereto (the “Questionnaire”), and further covenants to the
Company that all information provided by Seller in the Questionnaire will be
true, accurate and complete as of the date provided. Seller understands that the
written information in the Questionnaire and all written representations made in
this Agreement are being provided to the Company specifically for use in, or in
connection with, the Registration Statement and the prospectus contained
therein, and has executed this Agreement with such knowledge.

2.4 Seller’s Piggy-Back Registrations. If at any time after the Filing Deadline
and prior to the expiration of the Effectiveness Period there is not an
effective Registration Statement covering all of the Conversion Shares and the
Company shall determine to prepare and file, or has filed, with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Act of any of its equity securities, other than
(i) on Form S-4 or Form S-8 (each as promulgated under the Act) or their then
equivalents relating to equity securities to be issued solely in connection with
an acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans or (ii) on Form S-3
(as promulgated under the Act) or its then equivalent relating to equity
securities to be issued solely in connection with a dividend reinvestment plan,
then the Company shall send to Seller written notice of such determination and,
if within fifteen (15) days after receipt of such notice, Seller shall so
request in writing, the Company shall include in such registration statement all
or any part of such Conversion Shares that Seller requests to be registered,
subject to customary underwriter cutbacks applicable to all holders of
registration rights.

3. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(a) Not less than five (5) trading days prior to the filing of a Registration
Statement or any related prospectus or any amendment or supplement thereto,
furnish to Seller copies of all such documents proposed to be filed which
documents (other than those incorporated by reference) will be subject to the
review of Seller. The Company shall not file a Registration Statement or any
such prospectus or any amendments or supplements thereto to which Seller shall
reasonably object in writing in good faith unless and until the Company shall
have reasonably responded to the written comments of Seller, including, without
limitation, by making such changes to such Registration Statement or any related
prospectus or any amendment thereto as are necessary to reasonably address such
objection.

(b) (i) Prepare and file with the SEC such amendments, including post-effective
amendments, to each Registration Statement and the prospectus used in connection
therewith as may be necessary to (x) keep such Registration Statement
continuously effective for the Effectiveness Period, and (y) include any
Conversion Shares held by any person who becomes a successor or assign of Seller
(a “Successor Holder”); such amendment shall be filed promptly after notice of
transfer by Seller to such Successor Holder has been provided to the Company
(provided, that if the inclusion of Conversion Shares held by a Successor Holder
may be accomplished by a prospectus supplement, the Company may, in lieu of
filing an amendment to the Registration Statement, promptly prepare and file
pursuant to Rule 424 such prospectus supplement); (ii) cause the related
prospectus to be amended or supplemented by any required prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within ten
trading days, to any comments received from the SEC with respect to each
Registration Statement or any amendment thereto and, as promptly as reasonably
possible provide to the Seller true and complete copies of all correspondence
from and to the SEC relating to such Registration Statement that pertains to
Seller as a selling stockholder but not any comments that would result in the
disclosure to Seller of material and non-public information concerning the
Company; (iv) prepare and file with the SEC such additional Registration
Statements as may be required in order to register for resale under the Act all
of the Conversion Shares; and (v) comply in all material respects with the
provisions of the Act and the Exchange Act with respect to each Registration
Statement and the disposition of all Conversion Shares covered by each
Registration Statement.

(c) Notify Seller in writing no later than two trading days following the day
(i)(A) when the SEC notifies the Company whether there will be a “review” of
such Registration Statement and whenever the SEC comments in writing on such
Registration Statement (the Company shall provide to Seller true and complete
copies thereof and all written responses thereto that pertain to Seller as a
selling stockholder, but not information which the Company reasonably believes
would constitute material and non-public information); and (B) with respect to
each Registration Statement or any post-effective amendment, when the same has
become effective; (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or prospectus or for additional information that pertains to Seller as a selling
stockholder; (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Conversion
Shares or the initiation of any proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Conversion Shares
for sale in any jurisdiction, or the initiation or threatening of any proceeding
for such purpose; and (v) subject to Section 3(j), of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, prospectus or other
documents so that, in the case of such Registration Statement or the prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(d) Use its reasonable best efforts to avoid the issuance of, or, if issued, to
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Conversion Shares for sale in any
jurisdiction, at the earliest practicable moment.

(e) Furnish to Seller, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
requested by Seller (including those previously furnished or incorporated by
reference) promptly after the filing of such documents with the SEC.

(f) Promptly deliver to Seller, without charge, as many copies of each
prospectus or prospectuses and each amendment or supplement thereto as Seller
may reasonably request. The Company hereby consents to the use of such
prospectus and each amendment or supplement thereto by Seller in connection with
the offering and sale of the Conversion Shares covered by such prospectus and
any amendment or supplement thereto.

(g) Prior to any public offering of Conversion Shares, use its reasonable best
efforts to register or qualify or cooperate with Seller in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Conversion Shares for offer and sale under the securities
or Blue Sky laws of those jurisdictions within the United States identified by
Seller to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Conversion Shares covered by the Registration Statements; provided, that the
Company shall not be required to qualify generally to do business or file a
general consent to service of process in any jurisdiction where it is not then
so qualified or subject the Company to any material tax in any such jurisdiction
where it is not then so subject .

(h) Cooperate with Seller to facilitate the timely preparation and delivery of
certificates representing Conversion Shares to be delivered to a purchaser
pursuant to the Registration Statements, which certificates shall be free of all
restrictive legends, and to enable such Conversion Shares to be in such
denominations and registered in such names as Seller may request.

(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statement or a supplement
to the related prospectus or any document incorporated or deemed to be
incorporated therein by reference, and file any other required document so that,
as thereafter delivered, no Registration Statement nor any prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(j) The Company may require Seller to furnish to the Company a certified
statement as to the number of shares of Common Stock beneficially owned by
Seller and any affiliate thereof and as to any other information for Seller
which the SEC requires to be disclosed in any Registration Statements. For not
more than twenty (20) consecutive days or for a total of not more than forty
(40) days in any twelve (12) month period, the Company may suspend the use of
any prospectus included in any Registration Statement in connection with any of
the events described in Section 3(c)(ii)-(v) (an “Allowed Delay”); provided,
that the Company shall promptly (a) notify Seller in writing of the existence of
(but in no event, without the prior written consent of Seller, shall the Company
disclose to Seller any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay, (b) advise Seller in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay and (c) use reasonable efforts to terminate an Allowed Delay as
promptly as practicable. The periods set forth in Section 2.1 shall not be
tolled during any Allowed Delay.

(k) Comply with all applicable rules and regulations of the SEC.

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of its obligation under this Agreement (excluding any underwriting
discounts and selling commissions and all legal fees and expenses of legal
counsel for Seller) shall be borne by the Company whether or not any Conversion
Shares are sold pursuant to a Registration Statement. The fees and expenses
referred to in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) payable to the SEC in connection with the filing of a Registration
Statement, (B) with respect to filings required to be made with the trading
market on which the Common Stock is then listed for trading, and (C) in
compliance with applicable state securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Conversion Shares and of printing prospectuses if the printing of prospectuses
is reasonably requested by the holders of a majority of the Conversion Shares
included in the Registration Statement), (iii) messenger, telephone and delivery
expenses, (iv) fees and disbursements of counsel for the Company, (v) Act
liability insurance, if the Company so desires such insurance, and (vi) fees and
expenses of all other persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual or other audit or review of its financial statements and the fees and
expenses incurred in connection with the listing of the Conversion Shares on any
securities exchange as required hereunder.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless Seller, the officers,
directors, agents, investment advisors, partners, members, shareholders and
employees of Seller, each person who controls Seller or is under common control
with Seller (within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act) and the officers, directors, agents and employees of each such
controlling or commonly controlled person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent (1) that such untrue statements or omissions
are based solely upon information regarding Seller furnished in writing to the
Company by Seller expressly for use therein, or to the extent that such
information relates to Seller or Seller’s proposed method of distribution of
Conversion Shares and was reviewed and expressly approved in writing by Seller
expressly for use in the Registration Statement (it being understood that Seller
has approved the Plan of Distribution attached hereto as Annex A for this
purpose), such prospectus or in any amendment or supplement thereto, (2) arising
from any offer or sale of Conversion Shares during a period in which the Company
has suspended use of the prospectus pursuant to Section 3(c)(ii)-(v) and of
which suspension Seller has been provided notice by the Company prior to such
offer or sale, or (3) if Seller fails to deliver, within the time required by
the Act, a prospectus that is amended or supplemented, to the extent, but only
to the extent, that such prospectus, as amended or supplemented, would have
corrected the untrue statement or omission or alleged untrue statement or
omission of a material fact giving rise to such Loss contained in the prospectus
delivered by Seller, so long as the prospectus, as amended or supplemented, has
been delivered to Seller by the Company reasonably prior to such time. The
Company shall notify Seller promptly of the institution, threat or assertion of
any proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.

(b) Indemnification by Seller. Seller shall, notwithstanding any termination of
this Agreement, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents and employees, each person who controls
the Company (within the meaning of Section 15 of the Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising solely out of or based solely upon: any
untrue statement of a material fact contained in any Registration Statement, any
prospectus, or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading to the
extent, but only to the extent (1) that such untrue statements or omissions are
based solely upon information regarding Seller furnished in writing to the
Company by Seller expressly for use therein, or to the extent that such
information relates to Seller or Seller’s proposed method of distribution of
Conversion Shares and was reviewed and expressly approved in writing by Seller
expressly for use in the Registration Statement (it being understood that Seller
has approved the Plan of Distribution attached hereto as Annex A for this
purpose), such prospectus or in any amendment or supplement thereto, (2) arising
from any offer or sale of Conversion Shares during a period in which the Company
has suspended use of the prospectus pursuant to Section 3(c)(ii)-(v) and of
which suspension Seller has been provided notice by the Company prior to such
offer or sale, or (3) if Seller fails to deliver, within the time required by
the Act, a prospectus that is amended or supplemented, to the extent, but solely
to the extent, that such prospectus, as amended or supplemented, would have
corrected the untrue statement or omission or alleged untrue statement or
omission of a material fact giving rise to such Loss contained in the prospectus
delivered by Seller, so long as the prospectus, as amended or supplemented, has
been delivered to Seller by the Company reasonably prior to such time. In no
event shall the liability of Seller hereunder be greater in amount than the
dollar amount of the net proceeds received by Seller upon the sale of the
Conversion Shares giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any proceeding shall be brought
or asserted against any person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with the defense thereof; provided, that the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such proceeding; or (3) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party), provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to local counsel) at any
time for all Indemnified Parties. The Indemnifying Party shall not be liable for
any settlement of any such proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending proceeding in respect of which any Indemnified Party
is or could have been a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such proceeding.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
defending such proceeding) shall be paid to the Indemnified Party, as incurred,
within ten trading days of written notice thereof to the Indemnifying Party
(regardless of whether it is ultimately determined that an Indemnified Party is
not entitled to indemnification hereunder; provided, that the Indemnifying Party
may require such Indemnified Party to undertake to reimburse all such fees and
expenses to the extent it is finally judicially determined that such Indemnified
Party is not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), Seller shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by Seller from the sale of the Conversion
Shares subject to the proceeding exceeds the amount of any damages that Seller
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6. Shares. The term “Shares” as used herein shall mean shares of Series D Stock
and the shares of Common Stock issued upon the conversion of the Series D Stock.

7. Transferability.

7.1 In General. Nothing herein shall limit the right of Seller to sell, convey
or transfer any of its Shares. The Shares may be disposed of only pursuant to an
effective registration statement under the Act, to the Company or pursuant to an
available exemption from or in a transaction not subject to the registration
requirements of the Act, and in compliance with any applicable state securities
laws. In connection with any transfer of the Shares other than pursuant to an
effective registration statement, to the Company, to an affiliate of Seller or
in connection with a pledge as contemplated below, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and acceptable to the Company (such acceptance not to be
unreasonably withheld), the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Act. The Company
acknowledges and agrees that Seller may from time to time pledge, and/or grant a
security interest in some or all of the Shares, in accordance with applicable
securities laws, pursuant to a bona fide margin agreement in connection with a
bona fide margin account and, if required under the terms of such agreement or
account, Seller may transfer pledged or secured Shares to the pledgees or
secured parties. Such a pledge or transfer would not be subject to approval or
consent of the Company and no legal opinion of legal counsel to the pledgee,
secured party or pledgor shall be required in connection with the pledge, but
such legal opinion may be required in connection with a subsequent transfer,
following default by Seller, to the transferee of the pledge. No notice shall be
required of such pledge. The Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Shares may reasonably request in
connection with a pledge or transfer of the Shares including, without
limitation, the preparation and filing of any required prospectus supplement
under Rule 424(b)(3) of the Act or other applicable provision of the Act to
appropriately amend the list of selling stockholders thereunder.

7.2 Legend. Certificates evidencing the Shares will contain the following
legend, so long as is required by this Section 7 and applicable law:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

7.3 Removal of Legend. Certificates evidencing the Shares shall not contain any
legend (including, without limitation, the legend set forth in Section 7.2):
(i) while a registration statement (including, without limitation, the
Registration Statement) covering the resale of such Shares is effective under
the Act or (ii) following any sale of such Shares pursuant to Rule 144, or
(iii) while such Shares are eligible for sale under Rule 144(k), or (iv) if such
legend is not required under applicable requirements of the Act (including,
without limitation, judicial interpretations and pronouncements issued by the
Staff of the SEC). The Company shall use its best efforts to cause its counsel
to issue any legal opinion or instruction required by the Company’s transfer
agent to comply with the requirements set forth in this Section. At such time as
a legend is no longer required for the Shares under this Section 7.3, the
Company will, no later than five trading days following the delivery by Seller
to the Company or the Company’s transfer agent of a certificate representing
Shares containing a restrictive legend, deliver or cause to be delivered to
Seller a certificate representing such Shares that is free from all restrictive
and other legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section except as it may reasonably determine,
upon written advice of counsel, are necessary to comply or to ensure compliance
with applicable laws; provided, however, that at such time as such notation or
enlarged restrictions are no longer necessary to comply or to ensure compliance
with applicable laws, the Company shall take such actions as are necessary to
immediately eliminate such notation or enlarged restrictions.

8. Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

9. Successors and Assigns. No party may assign its rights or obligations under
this Agreement, except with the prior written consent of the other party,
provided that Seller may assign its rights and its obligations without consent
to the extent Seller transfers Shares in accordance with the terms hereof. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their permitted successors and assigns.

10. Entire Agreement; Amendment; Termination. This Agreement, the Merger
Agreement and the agreements entered into in connection herewith and therewith
constitute the full and entire understanding and agreement between the parties
with regard to the subject matter hereof and thereof and supersede all prior
agreements and understandings among the parties relating to the subject matter
hereof. Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and Seller.

11. Notices. Unless otherwise provided herein, any notice required or permitted
by this Agreement shall be in writing and shall be deemed duly given upon
delivery, when delivered personally or by overnight courier and addressed to the
party to be notified at such party’s address as set forth on the signature page
hereto, or as subsequently modified by written notice. In the event that any
date provided for in this Agreement falls on a Saturday, Sunday or legal
holiday, such date shall be deemed extended to the next business day.

12. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

13. Captions and Headings. The captions and headings used herein are for
convenience and ease of reference only and are not intended to be a part of or
to affect the meaning or interpretation of this Agreement.

14. Waiver of Jury Trial. THE COMPANY AND SELLER HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO OR ARISING
OUT OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

14. Counterparts. This Agreement may be executed in counterparts, and each such
counterpart shall be deemed an original for all purposes.

IN WITNESS WHEREOF, the parties hereto have caused this Investor’s Agreement to
be executed by their respective authorized representatives as of the date first
written above.

WARP TECHNOLOGY HOLDINGS, INC.

By: /s/ Ernest C. Mysogland

Name: Ernest C. Mysogland

An authorized officer

PLATINUM EQUITY, LLC

By: /s/ Eva Kalawski

Name: Eva Kalawski

An authorized officer

1

ANNEX A

PLAN OF DISTRIBUTION

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

• ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

• block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

• an exchange distribution in accordance with the rules of the applicable
exchange;

• privately negotiated transactions;

• short sales;

• through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

• broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

• a combination of any such methods of sale; and

• any other method permitted pursuant to applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) 24 months after the registration statement is declared effective by the
Securities and Exchange Commission, (2) the date when all of the shares covered
by this prospectus have been disposed of pursuant to and in accordance with the
registration statement or (3) the date on which all of the shares covered by
this prospectus may be sold pursuant to Rule 144(k) of the Securities Act.

2

EXHIBIT B

WARP TECHNOLOGY HOLDINGS, INC.

SELLING INVESTOR’S QUESTIONNAIRE AND COVENANT

[To be completed and executed prior to the filing of the Registration
Statement.]

In connection with the WARP Technology Holdings, Inc. (the “Company”)
Registration on Form SB-2 (the “Registration Statement”)to be filed on or about
     , 2005 with the Securities and Exchange Commission (the “SEC”) registering
certain shares (the “Shares”) of the Company’s Common Stock that are issuable on
conversion of the outstanding shares of Series d Preferred Stock, the
undersigned represents, warrants and covenants as follows:

1. As of the date hereof, the undersigned beneficially owns the number of shares
of the Company’s Common Stock set forth opposite his, her or its name on
Exhibit A attached hereto.

2. The persons listed on Exhibit A represent all of the individuals who exercise
voting or dispositive power over the Shares to be included pursuant to the
Registration Statement.

3. The undersigned hereby represents that it understands that, pursuant to
Interpretation A.65 in the SEC Division of Corporation Finance, Manual of
Publicly Available Telephone Interpretations dated July 1997, a copy of which is
attached as Exhibit B hereto, the undersigned may not make any short sale of the
Shares prior to the effectiveness of the Registration Statement.

4. Other than as a shareholder in the Company, the undersigned has not had a
material relationship with the Company or any of its predecessors or affiliates
within the last three years.

The term “material relationship” has not been defined by the SEC. However, the
SEC has indicated that it will probably construe as a “material relationship”
any relationship which tends to prevent arms length bargaining in dealings with
a company, whether arising from a close business connection or family
relationship, a relationship of control or otherwise. It seems prudent,
therefore, to consider that the undersigned would have such a relationship, for
example, with any organization of which the undersigned is an officer, director,
trustee or partner or in which the undersigned owns, directly or indirectly, 10%
or more of the outstanding voting stock, or in which the undersigned has some
other substantial interest, and with any person or organization with whom the
undersigned has, or with whom any relative or spouse (or any other person or
organization as to which the undersigned has any of the foregoing other
relationships) has, a contractual relationship.

Exceptions:

5. The undersigned hereby covenants to the Company that, during the period in
which the Registration Statement is effective, the undersigned will:

(a) not engage in any stabilization activity in connection with any of the
Company’s securities;

(b) cause to be furnished to any purchaser of the Shares and to the
broker-dealer, if any, through which the Shares may be offered, a copy of the
final prospectus contained in the Registration Statement;

(c) not bid for or purchase any securities of the Company or any rights to
acquire the Company’s securities, or attempt to induce any person to purchase
any of the Company’s securities or any rights to acquire the Company’s
securities other than as permitted under the Securities Exchange Act of 1934;

(d) not effect any sale or distribution of the Shares until after the prospectus
has been appropriately amended or supplemented, if required; and

(e) effect all sales, distributions or gifts of shares in accordance with the
plan of distribution described in the section of the Registration Statement
entitled “Plan of Distribution,” a draft of which has been provided as Annex A
to the Investors’ Agreement.

6. The undersigned acknowledges that the information set forth in this
questionnaire will be used by the Company in connection with the registration of
the Shares, and is true, accurate and complete.

IN WITNESS WHEREOF, the undersigned declares that the above information is true,
accurate and complete.

NAME OF INVESTOR:

(PRINT OR TYPE)

         
Dated:      
  By:  

 
       
 
      (signature)
 
       
 
  Name:  

 
       
 
       
 
  Title:  

 
       

3

(if applicable)EXHIBIT A



  1.   Shares of WARP Technology Holdings, Inc. stock beneficially owned as of
the date hereof (please complete):

Shares of Series D Preferred Stock: .

Shares of Common Stock issuable on conversion of the Series D Preferred Stock:
     .

Other WARP Technology shares held: .

Other warrants or options to purchase shares of WARP Technology stock that are
exercisable within 60 days after the estimated filing date:      .



  2.   If the shares are held by an entity, you must list the natural person who
holds sole voting and dispositive power over the shares held (or if more than
one natural person shares voting and dispositive power, you must list all of the
natural persons who share voting and dispositive power over the shares). So, for
example, a disclosure may read as follows:

“The shares held on behalf of [selling Investor] are managed by its managing
member, XYZ Corp., LLC. The [officers][managing directors] of XYZ Corp., LLC,
who share voting and dispositive power over the shares, are John Brown and Harry
Smith.”

Name of natural person(s) with voting and dispositive power over the shares:

     

     

     

The undersigned agrees with the information set forth on this Exhibit A and
acknowledges that such information will be used in connection with the
registration of the shares.

4

Name of Selling Investor:

Print Name:

By (signature):

Title:

Date:

5

EXHIBIT B

Interpretation A.65 from the Securities and Exchange Commission, Division of
Corporation Finance, Manual of Publicly Available Telephone Interpretations
dated July 1997:

“An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

6